Citation Nr: 1822714	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-36 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right knee disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from December 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2017, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In September 2011, a VA examination was conducted.  The examiner diagnosed the Veteran with a right knee contusion.  The VA examiner noted symptoms of pain, instability, effusion, weakness, giving way, heat, and lack of endurance.  The examiner also noted flare-ups with weather changes and severe pain affecting 70-75% of activities of daily living.  Occasional popping was also noted.  The VA examiner also found no deformity, malalignment, drainage, edema, effusion, instability, tenderness, redness, heat, abnormal movement or guarding of movement.  The examiner found a small area of bone bruise from an MRI with mild severity.  However, the examiner does not opine as to whether there is a nexus current right knee disorder and her right knee injury in service.  

Therefore, the Board finds that the VA examiner's responses are inadequate to resolve the Veteran's claim with respect to her right knee condition.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a right knee disability and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

Moreover, the Board finds the Veteran's mother's statements with regard to her right knee condition to be not only competent and credible but highly probative as the mother is a nurse practitioner who has provided compelling testimony regarding the chronic nature of her daughter's knee disability and the impact her in-service injury has had on the Veteran's life.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by a different examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed right knee disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's lay statements, September 2011 VA examination report, her mother's statements, and the Veteran's testimony at the December 2017 hearing.  The examiner should then:

(a)  Provide a specific diagnosis for any current right knee disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed right knee disability originated during, or is etiologically related to, active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

